Citation Nr: 1230487	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  10-47 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel

INTRODUCTION

The Veteran had active service from August 1981 to November 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 1998 rating action of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In October 2011, the Veteran testified at a hearing conducted at the Board in Washington, D.C. before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims folder.  

As discussed in the decision below, the Veteran was initially denied service connection for tinnitus by the Board in September 1998.  Subsequently, in the following month, the Veteran submitted a positive nexus opinion, which the RO treated as a new claim.  By way of the November 1998 rating action, the RO continued to deny service connection for tinnitus.  The Veteran perfected a timely appeal of the November 1998 rating action with a substantive appeal received by the RO in April 1999.  It appears that such appeal was not certified and transferred to the Board.  There is no indication that the Veteran withdrew, or abandoned, his appeal.  The Board observes that a claim may remain pending in the adjudication process, even for years, if VA fails to act on it.  See Norris v. West, 12 Vet. App. 413 (1999).  Therefore, based on this procedural posture, the Board concludes that the appeal of the November 1998 rating decision is still pending and is properly before the Board.


FINDINGS OF FACT

1.  By an unappealed September 1998 decision, the Board denied service connection for tinnitus.  

2.  Evidence received after the September 1998 denial of service connection for tinnitus, when considered by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the claim.  
3.  The Veteran has tinnitus that is as likely as not related to his active duty.  


CONCLUSIONS OF LAW

1.  The Board's September 1998 denial of service connection for tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1100 (2011).  

2.  Evidence received since the final September 1998 decision is new and material, and the claim for service connection for tinnitus is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156 (prior to August 29, 2001); 38 C.F.R. § 20.1100 (2011).  

3.  Resolving reasonable doubt in favor of the Veteran, he has tinnitus that was incurred in his military service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the VCAA enacted.  See Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2011)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered this legislation but finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the claim for service connection for tinnitus, as well as the underlying de novo aspect of this appeal, no further discussion of these VCAA requirements is required with respect to this matter.  Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

II.  Analysis

	A.  New and Material

Service connection for tinnitus was initially denied by the Board in September 1998 because the evidence did not show that the Veteran's tinnitus was related to his military service.  In other words, evidence of record did not reflect a nexus between the Veteran's tinnitus and his active service.  Although the Veteran did not initiate an appeal of that denial, in October 1998, he applied to have his claim reopened by submitting a medical nexus opinion.  

A decision of the Board is a final decision, effective as of the date stamped on the face of the decision.  38 C.F.R. § 20.1100 (2011).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001); see also Hodge v. West, 155 F.3rd 1356 (Fed. Cir. 1998).  The Board notes that 38 C.F.R. § 3.156, which defined new and material evidence, was revised, effective August 29, 2001.  66 Fed. Reg. 45,620-30 (Aug. 29, 2001) (codified as amended at 38 C.F.R. § 3.156(a)).  It was revised again, effective October 6, 2006.  71 Fed. Reg. 52455 -57 (Sept. 6, 2006).  Given the date of claim culminating in the instant appeal--October 1998--the Board must apply the version of 38 C.F.R. § 3.156(a) in effect prior to August 29, 2001; that version appears in the 2001 edition of Title 38 of the Code of Federal Regulations.

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra. Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

The provisions of 38 C.F.R. § 3.156(a) (prior to August 29, 2001) define new and material evidence as evidence not previously submitted which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of a previously denied claim.  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, relevant evidence of record at the time of the September 1998 decision consisted of the Veteran's service treatment records (STRs), a record from C.D., D.O. dated in August 1987, a VA audiological examination in September 1997, and the Veteran's contentions.  STRs did not show any treatment for, or diagnosis of, tinnitus but did show the incurrence of a head injury in March 1984.  According to the August 1997 letter from Dr. C.D., the Veteran had been a patient since 1985 and was diagnosed with tinnitus in 1985.  At the September 1997 VA audiological examination, the Veteran reported a constant ringing that had begun in 1982 due to generator and gun noises.  He was diagnosed with tinnitus, but no medical opinion regarding the etiology was provided.  The records did not include any medical opinion that the Veteran's tinnitus was related to his military service.   
Accordingly, at the time of the denial of the claim for service connection for tinnitus in September 1998, the claims folder contained no competent evidence of a relationship between the Veteran's tinnitus and his military service.  Thus, the Board, in September 1998, denied service connection for tinnitus.  The Veteran did not appeal the Board's decision, and the denial became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 20.1100 (2011).  

In reaching the conclusion that the September 1998 decision is final, the Board is cognizant of the recent holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  However, 38 C.F.R. § 3.156(b) refers to evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed.  38 C.F.R. § 3.156(b) (2011).  Here, the September 1998 Board decision was the appellate decision for the Veteran's initial claim filed in August 1997.  As such, the Board concludes that the September 1998 Board decision is final.  

The relevant evidence received since the September 1998 denial consists of a medical opinion from Dr. C.D. dated in October 1998, a medical opinion from R.P., M.D. dated in April 2009, a VA audiological examination in June 2009, and the Veteran's contentions, including his testimony at an October 2011 hearing.  The Veteran reported in July 1998 that he noticed his tinnitus after service, when he was away from the in-service noise.  In October 1998, Dr. C.D. opined that the Veteran's tinnitus was a direct result of being exposed to excessive noise in service.  The Veteran's contentions show that, in addition to claiming in-service acoustic trauma, he also believes that his tinnitus is related to an incident in service when he was hit in the head with a chair.  See, e.g., March 2009 claim.  In the April 2009 letter, Dr. R.P. opined that the Veteran's in-service head trauma could have likely resulted in tinnitus.  The June 2009 VA audiological examiner opined that it was less likely than not that the Veteran's tinnitus was the result of having been hit in the head with a chair.  

This newly received evidence bears directly and substantially upon the issue of entitlement to service connection for tinnitus, and, by itself or in connection with evidence previously assembled, is so significant that it must be considered in order to fairly decide the merits of the previously denied claim.  Namely, the new evidence shows that the Veteran's tinnitus is related to his military service.  Of significance to the Board is Dr. C.D.'s opinion that the Veteran's tinnitus is due to in-service noise exposure as well as Dr. R.P.'s opinion that the Veteran's tinnitus is due to an in-service head injury.  Additionally, the Veteran's July 1998 statement suggests that his tinnitus began in service, although it was not noticed until after service.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that, in determining whether new and material evidence has been received for purposes of reopening a claim, a Veteran's testimony regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  In reaching this conclusion, the Court reaffirmed the notion that a veteran's testimony should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In this case, in addition to positive nexus opinions, the Veteran has provided lay evidence regarding the onset of his symptoms and of a continuity of symptomatology since service.  The Board concludes, therefore, that such additional evidence is both new and material.  Accordingly, the Board grants the Veteran's application to reopen this previously denied issue. 

	B.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (1995).  
Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

In the current appeal, the Veteran contends that he has tinnitus as a result of in-service acoustic trauma or as a result of an in-service head injury.  His DD 214 shows that his military occupational specialty (MOS) was that of a combat signaler.  He testified that he worked as a communication wire specialist in service and was assigned to a field artillery unit.  October 2011 Hearing Transcript (T.) at 3-4.  He contends in-service acoustic trauma from guns firing while repairing wire lines on the field.  Id. at 4.  He testified that, although hearing protection was provided in service, sometimes the foam ear plugs would loosen up and fall out.  Id. at 5.  Based on the Veteran's MOS and his testimony, in-service acoustic trauma is conceded.  

The Board acknowledges that the Veteran's STRs do not reveal any complaints of, or treatment for, tinnitus.  They do show, however, that in March 1984 he was hit on the head with a chair.  He had no loss of consciousness, dizziness, or headaches, and he did not complain of tinnitus.  

As discussed above, the August 1987 letter from Dr. C.D. shows that the Veteran was diagnosed with tinnitus in 1985.  Although the Veteran was diagnosed with tinnitus at a September 1997 VA audiological examination, no opinion regarding the etiology was provided.  At that examination, the Veteran reported that the onset of his tinnitus occurred in 1982 following exposure to generator and gun noises.  Dr. C.D. submitted an additional statement dated in October 1998 showing that the Veteran reported being exposed to excessive noise while in service.  It was Dr. C.D.'s opinion that the Veteran's tinnitus was a direct result of being exposed to excessive noise in service.

In his July 1998 statement, the Veteran reported his in-service noise exposure.  He indicated that, during his entire tour with the field artillery unit, he never noticed a comfortable hearing level.  It was not until he was away from the noise for an extended period that he realized that he had tinnitus; it continued to bother him to that day.  According to the April 2009 letter from Dr. R.P., the Veteran reported significant nose exposure during his military service.  There were also concerns about head trauma in 1985.  He had had problems with tinnitus, which seemed to be exacerbated by the head trauma.  Dr. R.P. opined that, if the Veteran had significant head trauma, it could have likely resulted in tinnitus.  

The Veteran was afforded a VA audiological examination in June 2009.  The examiner noted the STR showing the head injury.  The Veteran reported being a wireman in service and being exposed to noise from artillery fire, large generators, M16s, M60s, and hand grenades.  Post-service, the Veteran was a water meter installer for three years.  He was a correction officer for four years in which he wore earmuffs to protect his hearing on the firing range.  He was a telemarketer for three years in which he used his right ear on the telephone.  As of June 2009, the Veteran worked as a machinist at a company where the wearing of hearing protection was mandatory.  He denied exposure to hazardous recreational noise.  The Veteran reported that his tinnitus began in 1985; he was unable to recall an incident that might have provoked the ringing and was unable to remember the month of the onset of the ringing.  The examiner opined that it was less likely as not that the ringing was a result of his being hit in the middle of the head with a chair in 1984 while in service.  The medical report mentioned that the Veteran did not lose consciousness, was not dizzy, and did not have a headache.  In addition, there was no mention in his STRs after that incident of any adverse effects of being hit on the head by the chair.  The onset of the ringing was in 1985, after he had been separated from service.

At his October 2011 hearing, the Veteran testified about his in-service noise exposure and explained that hearing protection worn would fall out.  T. at 3-5.  He also testified that he noticed his tinnitus about a year after being discharged from service.  Id. at 6.  His tinnitus affected him the most when it was quiet, and there was a lot less noise around.  Id. at 10.  

Based on a review of the evidence, the Board concludes that service connection for tinnitus is warranted.  As discussed above, in-service acoustic trauma is conceded.  Furthermore, the evidence shows that the Veteran currently has tinnitus.  The Board also finds that the evidence supports a finding of a nexus between his in-service acoustic trauma and his current tinnitus.  

In this case, Dr. C.D. opined in October 1998 that the Veteran's current tinnitus disability was related to in-service acoustic trauma.  As regards the in-service injury of acoustic trauma, Dr. C.D.'s opinion is uncontradicted.  Such opinion was premised on the Veteran's report of in-service acoustic trauma, which the Board has conceded.  Dr. C.D.'s opinion is also supported by the Veteran's contentions.  Here, although the Veteran reported that the tinnitus began during service to the September 1997 examiner, his subsequent statements show that it was actually noticed after service.  However, the Veteran testified that his tinnitus affects him during quiet times, which is consistent with his report in July 1998 that his tinnitus was noticeable after being away from the noise in service.  

Thus, although the Veteran's contentions do not definitively establish that the onset of tinnitus was in service, the Board finds the Veteran's explanation that it was noticed after being away from noise to be a credible explanation as to why he has not reported an in-service onset.  He is competent to report his symptomatology.  Layno v. Brown, 6 Vet. App. 465 (1994).  Also, a layperson is competent to testify in regard to the onset and continuity of symptomatology.  Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  The Board also finds the Veteran to be credible. 

In any event, regardless of whether tinnitus was first noticed during service or post service, the fact remains that Dr. C.D. provided a positive nexus opinion based on the Veteran's conceded in-service acoustic trauma.  As Dr. C.D.'s opinion regarding in-service acoustic trauma is uncontradicted, the evidence supports a finding of a positive nexus between the Veteran's current tinnitus and his military service.  

In finding that the evidence supports a nexus, the Board acknowledges the June 2009 VA examiner's negative nexus opinion.  However, the examiner opined that the Veteran's tinnitus was not related to an in-service head injury; no opinion regarding in-service acoustic trauma was provided.  For the reasons set forth above, the Board is granting service connection as the result of conceded in-service acoustic trauma as opposed to an in-service head injury.  Thus, with regard to a nexus to in-service acoustic trauma, the VA examiner's opinion does not preclude an award of service connection in this instance.  

Thus, in considering the conceded in-service acoustic trauma, Dr. C.D.'s positive nexus opinion, and the Veteran's competent and credible lay statements, and in affording the Veteran the benefit-of-the-doubt, the Board finds that it is at least as likely as not that he has tinnitus that was incurred in service.  The evidence is in favor of the grant of service connection for tinnitus.  Service connection for tinnitus is, therefore, granted.  38 U.S.C.A §5107 (West 2002 & Supp. 2011).  


ORDER

New and material evidence having been received, the claim for service connection for tinnitus is reopened, and, to this extent, the appeal is granted.  

Entitlement to service connection for tinnitus is granted.



____________________________________________
THERESA M. CATINO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


